v. Forest Hills Subdivision, 129 Nev., Adv. Op. 9, 294 P.3d 427, 432 (2013);
                Weddell v. H20, Inc., 128 Nev., Adv. Op. 9, 271 P.3d 743, 748 (2012);
                Ogawa v. Ogawa, 125 Nev. 660, 668, 221 P.3d 699, 704 (2009). In
                contrast, a hearing panel's conclusions of law and recommended discipline
                are reviewed de novo. SCR 105(3)(b). Whether particular factual findings
                establish an RPC violation is a question of law and therefore is subject to
                de novo review under SCR 105(3)(b). See LK Operating, LLC v. Collection
                Group, LLC,       331 P.3d 1147, 1157 (Wash. 2014) (stating, in legal
                malpractice action, that "[w]hether a given set of facts establish an RPC
                violation is a question of law subject to de novo review"); see also Attorney
                Grievance Comm'n of Maryland v. Korotki, 569 A.2d 1224, 1234 (Md. Ct.
                App. 1990) (indicating that whether legal fee violates disciplinary rule is a
                question of law).
                               We defer to the hearing panel's findings of fact in this matter
                as they are supported by substantial evidence and are not clearly
                erroneous. Based on those findings, we agree with the panel's conclusions
                that Titolo violated RPC 1.15 and RPC 8.4. But, we reject the panel's
                conclusions that Titolo violated RPC 1.3 and RPC 1.4 as alleged in the
                third complaint, because there are no relevant findings of fact or clear and
                convincing evidence in the record to support those violations. We also
                reject the hearing panel's conclusion that Titolo violated RPC 8.1(b)
                because the relevant findings of fact and the record do not establish that
                Titolo "knowingly failled] to respond" to the State Bar's demand for
                information.      See RPC 1.0(f) (providing that "[k]nowingly . . denotes
                actual knowledge of the fact in question").
                            Turning to the recommended discipline, we must weigh "the
                duty violated, the lawyer's mental state, the potential or actual injury
                caused by the lawyer's misconduct, and the existence of aggravating or
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) )947A
                mitigating factors." In re Discipline of Lerner, 124 Nev. 1232, 1246, 197
P.3d 1067, 1077 (2008). Of particular import, Titolo violated a significant
                duty owed to his clients under RPC 1.15—to preserve their property. An
                attorney's abdication of his fiduciary responsibilities to a spouse "cannot
                be tolerated" because those responsibilities are "non-delegable."   Matter of
                Stransky, 612 A.2d 373, 376 (N.J. 1992). It appears that all clients and
                lienholders were made whole and therefore there was no actual injury, but
                there was the potential for injury. Even if Titolo's mental state is viewed
                as negligence,' we are convinced that the aggravating circumstances found
                by the hearing panel (prior disciplinary offenses, patter of misconduct,
                multiple offenses, and substantial experience in the practice of law)
                warrant suspension over a lesser form of discipline.         Compare ABA
                Standards for Imposing Lawyer Sanctions, Standard 4.12 (suspension
                appropriate where "lawyer knows or should know that he is dealing
                improperly with client property and causes injury or potential injury to a
                client"), with id. Standard 4.13 (reprimand appropriate where "lawyer is
                negligent in dealing with client property and causes injury or potential
                injury to a client"). We also are troubled by Titolo's attitude toward his
                responsibilities under RPC 1.15. We therefore agree with the hearing
                panel that a suspension is appropriate to protect the public and the legal


                      iTitolo's mental state could be characterized as "knowledge" in that
                he was aware that he had delegated all of his responsibilities under RPC
                1.15 to his wife and following the first bar complaint he was aware that
                there were problems with his trust account and that his wife was not
                being forthright. See ABA Standards for Imposing Lawyer Sanctions,
                Compendium of Professional Responsibility Rules and Standards 452
                (2015) (defining "knowledge" as "the conscious awareness of the nature or
                attendant circumstances of the conduct but without the conscious objective
                or purpose to accomplish a particular result").

SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                    profession but considering all of the relevant circumstances, we are not
                    convinced that a three-month suspension is sufficient.         See State Bar of
                    Nev. v. Claiborne,        104 Nev. 115, 213, 756 P.2d 464, 527-28 (1988)
                    (describing purpose of attorney discipline).
                                      We hereby suspend attorney Timothy Titolo from the practice
                    of law in Nevada for a period of six months commencing from the date of
                    this order. Titolo shall (1) provide the State Bar with an audit of his trust
                    accounts for the last five years and complete 30 hours of CLE in law office
                    management 2 within the next two years and (2) pay the costs of the
                    disciplinary proceedings within 30 days from the date of this order. He
                    also shall comply with SCR 115. The State Bar shall comply with SCR
                    121.1.
                                      It is so ORDERED.


                                                                        , C.J.




                    Parraguirre                                   Dou



                    Cherry                                        Gibbons


                                                                            , J.




                             2 This
                               CLE requirement is in addition to the annual minimum CLE
                    requirements set forth in SCR 210.

SUPREME COURT
        OF
     NEVADA
                                                             4
(0) 1947A    4M4D
                 SAITTA, J., dissenting:

                             I agree that the hearing panel's recommendation of a three-
                 month suspension is not sufficient, but I dissent because in my opinion the
                 six-month suspension imposed by the court also is not adequate to protect
                 the public and the integrity of the profession. In my view, a one-year
                 suspension would be appropriate in this case.




                                                    Saitta




                 cc: Chair, Southern Nevada Disciplinary Board
                      William B. Terry, Chartered
                      Stan Hunterton, Bar Counsel, State Bar of Nevada
                      Kimberly K. Farmer, Executive Direct, State Bar of Nevada
                      Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A    e